DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 02/10/2020. Claims 1-11 are presented in the case. Claims 1, 10, and 11 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application No. 62/856,021, filed June 1, 2019 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 02/19/2020, 04/30/2020, 05/13/2020, 06/08/2020, 10/15/2020, 10/22/2020, 11/25/2020, 12/17/2020 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:
Claims 1, 10 and 11 recite “the display device”; however, they should recite “the touch-sensitive display device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the predetermined time". There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites “in accordance with a determination that the plurality of sets of characters are editable, the predetermined time is a first value ; and in accordance with a determination that the plurality of sets of characters are not editable, the predetermined time is a second value less than the first value”. It is unclear what kind of relationship the claim requires the plurality of sets of characters to have with the predetermined time. For the purpose of a prior art search, it is assumed that the sets of characters are visually distinguished for a predetermined period.
                                                                                                             
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks et al. (hereinafter Hicks), US 2015/0186351A1.

Regarding independent claim 1, Hicks teaches an electronic device (Fig. 1a; [0033]; Fig. 2a; [0049]), comprising:
a touch-sensitive display device (Fig. 1a, 2a, Touch Screen; [0050]);
one or more processors (Fig. 2a, Processor; [0049]); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Fig. 2a, Memory; [0049]; [0051]; [0030] “a computer program product (one or more non-transient computer readable mediums) that includes a plurality of instructions non-transiently encoded thereon, that when executed by one or more processors, cause a process to be carried out that includes the functionality of one or more of the features as variously described herein”) for:
displaying, via the touch-sensitive display device, content include a plurality of sets of characters (Fig. 6c; [0068] shows a page (i.e. content include sets of characters) on a touch screen));
while displaying the plurality of sets of characters, detecting a touch gesture at a first location corresponding to a set of characters of the plurality of sets of characters (Fig. 6c; [0069] describes the detection of a selection (i.e. touch) of a highlighted section);

visually distinguishing the set of characters (Fig. 6c; [0069] describes the selected text are highlighted; [0026] “Highlighting generally refers to a selection of content (e.g., textual content) affected with a distinct coloration of that content”); and
displaying a first indicator at a first end of the set of characters and a second indicator at a second end of the set of characters (Fig. 6c, Highlight Handle; [0069] “When selected, the highlighted text section includes two handles on either end of the section” Examiner interprets the claimed indicator as the handle);
while continuing to detect the touch gesture on the display device, detecting movement of the touch gesture ([0069] “the highlighted text section includes two handles on either end of the section, as can be seen in FIG. 6 c, that can be used to expand or contract the highlighting in either direction (from the handle's original location) by dragging the handle as desired”); and
in response to detecting the movement:
visually distinguishing one or more additional characters of the plurality of sets of characters ([0068] “In some embodiments, dragging to highlight may highlight entire words at a time, while in other embodiments, dragging to highlight may highlight individual characters at a time. In yet another embodiment, individual characters may be highlighted until a space within the text is highlighted, causing only entire words to be highlighted after the space has been highlighted”); and


Regarding dependent claim 2, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
in response to detecting the movement, forgoing movement of the first indicator ([0069] describes a handle can be dragged in either direction to expand or contract the highlight forgoing movement of the other handle).

Regarding dependent claim 3, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the touch gesture includes a portion that includes maintaining a stationary contact for more than a predetermined time ([0068]-[0069] describes the selection gesture as a touch or a tap which implies the selection gesture maintains a brief contact at a location on the touch screen).

Regarding dependent claim 4, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more additional characters includes a first word and a second word shows the highlighted text section includes a plurality of words (i.e. first word and second word when detecting a drag action), and wherein visually distinguishing the one or more additional characters includes:
at a first time, visually distinguishing the first word (Fig. 6a-6b; [0068] “… dragging to highlight may highlight individual characters at a time …” Examiner notes that the user initiates the drag started at letter ‘t’. A first time t1 is when the drag passed letter ‘h’ and ‘e’ at which the first word ‘the’ is highlighted); and
at a second time after the first time, visually distinguishing the second word (Fig. 6a-6b; [0068] “… dragging to highlight may highlight individual characters at a time …” Examiner notes a second time t2 is when the drag passed letter ‘s’ at which the second word ‘brambles’ is highlighted), wherein a character of the one or more additional characters is not visually distinguished between the first time and the second time (Fig. 6a-6b; [0068] “… dragging to highlight may highlight individual characters at a time …” Examiner notes between t1 and t2, letters ‘b’, ‘r’, ‘a’, ‘m’, ‘b’, ‘l’, ‘e’ or ‘s is not visually distinguished between the first time t1 and the second time t2);

Regarding dependent claim 6, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
detecting liftoff of the touch gesture (Fig. 6c, Drag Released; [0068]); and


Regarding dependent claim 8, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
while displaying the first indicator and the second indicator (Fig. 6c, Highlight Handle; [0069] “When selected, the highlighted text section includes two handles on either end of the section”):
detecting a second touch gesture at the second indicator;
after detecting the second touch gesture at the second indicator, detecting movement of the second touch gesture ([0069] “the highlighted text section includes two handles on either end of the section, as can be seen in FIG. 6 c, that can be used to expand or contract the highlighting in either direction (from the handle's original location) by dragging the handle as desired”); and
in response to detecting the movement of the second touch gesture, changing a number of characters in the plurality of sets of characters that are visually distinguished ([0068] “In some embodiments, dragging to highlight may Examiner note that either highlighting entire words at a time or individual characters at a time will change a number of characters in the plurality of sets of characters that are visually distinguished during the drag).

Regarding dependent claim 9, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
while displaying one or more visually distinguished characters in the content, receiving a command to perform a second operation (Fig. 6c; [0069] “…  a color picker tool, which can be used to change the highlighting color or to delete the highlighting (by selecting the X deletion graphic on the current highlight color”; Fig. 4c; [0065] “… a copy selection tool that can be tapped/selected (as opposed to being dragged to expand/contract the selected text) to copy the selected text section”); and
in response to receiving the command:
performing the operation on the one or more visually distinguished characters ([0069] describes only the highlighted text section is changed the selected color or deleted according to the command selection; [0065] describes only the selected text section is copied accordingly); and
describes only the highlighted text section is changed the selected color or deleted according to the command selection; [0065] describes only the selected text section is copied accordingly).

Regarding independent claim 10, it is a method claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding independent claim 11, it is a medium claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks as applied in claims 1 and 6, in view of Thomson et al. (hereinafter Thomson), 2004/0135818 A1.

 dependent claim 5, Hicks teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks does not explicitly disclose wherein visually distinguishing the set of characters includes an animation of a selection representation that starts at a first size and finishes at a second size smaller than the first size.
However, in the same field of endeavor, Thomson teaches wherein visually distinguishing the set of characters includes an animation of a selection representation that starts at a first size and finishes at a second size smaller than the first size ([0033]-[0034] describes a selection representation of an image is animated by enlarging for a predetermined period before returning back to its previous display state; [0027] describes the images may comprise characters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of animating images to reflect user selection as suggested in Thomson into Hicks’s system because both of these systems are addressing techniques for interacting with digital content on touch screen devices, and by incorporating the teaching of Thomson into Hicks would improve the integrity of Hicks's system by animating the selected characters by enlarging its size, then resume its size after a period of time.

Regarding dependent claim 7, Hicks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Hicks does not explicitly disclose wherein:

in accordance with a determination that the plurality of sets of characters are not editable, the predetermined time is a second value less than the first value.
However, in the same field of endeavor, Thomson teaches in accordance with a determination that the plurality of sets of characters are editable, the predetermined time is a first value ([0013]-[0014] describes when the displayed images (i.e. set of characters) is selected, the selected image is animated (i.e. editable) for a predetermined period); and
in accordance with a determination that the plurality of sets of characters are not editable, the predetermined time is a second value less than the first value ([0013]-[0014] implies when the displayed images (i.e. set of characters) is not selected, the selected image is not animated (i.e. not editable), that is the animation time is 0).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of visually distinguishing selected images for a predetermined period based on time or events as suggested in Thomson into Hicks’s system because both of these systems are addressing techniques for interacting with digital content on touch screen devices, and by incorporating the teaching of Thomson into Hicks would improve the integrity of Hicks's system by animating the selected characters for a predetermined period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Thorsander (US 2013/0285928A1) teaches a method and apparatus for text selection.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY P HOANG/Examiner, Art Unit 2143